Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Lenna on May 10, 2021.
The application has been amended as follows: 
In the Claims:
Claim 23, line 1, replace the preamble “A surgery table apparatus as recited in claim 22” with the preamble –A base structure as recited in claim 21--.
Claim 24, line 1, replace the preamble “A surgery table apparatus as recited in claim 22” with the preamble –A base structure as recited in claim 21--.
Claim 25, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 26, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 27, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.

Claim 29, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 30, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 31, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 32, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 33, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 34, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 35, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 36, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 36, line 2, replace the phrase “the key members” with the phrase –the first and second key members--.
Claim 37, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.

Claim 39, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Claim 39, line 4, remove the phrase “and the first bore.”
Claim 42, line 1, replace the phrase “A surgery table apparatus” with the phrase –A base structure--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 21, Welch (US-2411768) fails to disclose that in the first orientation of the locking member, the second key member is located in the second aperture and the second bore and the first key member is located in the first aperture such that a locking element of the first key member engages a locking element of the locking member. The second key member of Welch is not located in the second bore 25 of the at least one arm, and the examiner can find no motivation to modify the device of Welch without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 40, Welch (US-2411768) fails to disclose a base structure comprising: at least one arm comprising spaced apart first and second apertures; a locking member that slidably engages the at least one arm, the locking member comprising spaced apart first and second bores and a notch; a first key 
In regards to claim 41, Welch (US-2411768) fails to disclose a base structure comprising: at least one arm comprising spaced apart first and second apertures; a locking member that slidably engages the at least one arm, the locking member comprising spaced apart first and second bores and a U-shaped notch; a first key member comprising a body and a key notch portion having a reduced diameter relative to the body; and a second key member, wherein the locking member is movable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 10, 2021